ANDERSON, J.
If any one of the pleas that, were stricken did not come within the influence, of section 3286 of the Code of 1896, then the defense attempted thereunder was available under the general issue, and the action of the court in sustaining the motion to strike was not reversible error.
The undisputed evidence showed that the hulls belonged to the plaintiff when converted by the defendants, who got them from Johnson, and, as the. said Johnson had. no title thereto, his vendee could acquire no better title than he had, whether- purchased with or without notice of plaintiff’s title and for a valuable consideration. “One who, though acting in good faith, purchases a chattel from a person in possession, but without title or authority or indicia of authority, from the true owner to sell, acquires as against the true owner, no title, and the latter may maintain trover for its conversion.” — 26 Am. & Eng. Ency. Law (2d Ed) p. 702;Blackman v. Lehman, 63 Ala. 547, 35 Am. Rep. 57; Milner & Kettiq Co. v. De Loach Mfg. Co., 139 Ala. 645, 36 South. 765, 101 Am. St. Rep. 63.
*495Tlie court properly gave the general affirmative charge for the plaintiff. As the affirmative charge was properly given for plaintiff, there was no error in refusing the charges requested by the defendant.
None of the evidence offered or attempted to be brought out by the interrogatories to which objection was sustained had any tendency to weaken plaintiff’s title or set up other facts to defeat his recovery, and the ruling of the trial court thereon was free from error.
The judgment of the circuit court is affirmed.
Haralson, Dowdell, and Denson, JJ., concur.